internal_revenue_service number release date index number ------------------------------ ---------------------------------- --------------------- ----------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ---------------- telephone number -------------------- refer reply to cc psi b01 plr-135391-18 date date x ----------------------------------------------------------- ------------------------------ date date date state -------------------- --------------------- ----------------------- --------- dear -------------- this responds to a letter signed date submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code the code for an inadvertent invalid s election facts according to the information submitted and representations made within x was incorporated on date under the laws of state and made an s election effective date at the time of x’s election the stock of x was subject_to an agreement that x represents created a second class of stock accordingly x’s s election was invalid plr-135391-18 x represents that on date x cancelled its existing stock agreement and entered into a new agreement that does not give rise to a second class of stock x represents that the ineffectiveness of its s election was inadvertent and was not motivated by tax_avoidance or retroactive tax planning x also represents that x and its shareholders agree to make any adjustments required as a condition of obtaining relief under the inadvertent invalid election rule as provided under sec_1362 of the code that may be required by the secretary x and its shareholders represent that they have filed all returns consistent with x being an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 provides in part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in the ineffectiveness were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in the ineffectiveness steps were taken so that the corporation for which the election was made is a small_business_corporation and the corporation for which the election was made and each person who was a shareholder in such corporation at any time during the period specified by sec_1362 agrees to makes such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness the corporation is treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election was invalid because it had a second class of stock we further conclude that the invalidity of x’s election was inadvertent within the meaning of sec_1362 therefore x will be treated as an s_corporation effective date and thereafter provided x’s s_corporation_election is not otherwise terminated under sec_1362 plr-135391-18 except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely faith p colson faith p colson senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
